   Case: 1:19-cv-00145-DAP Doc #: 482 Filed: 12/02/19 1 of 1. PageID #: 11673




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )               Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )               JUDGE DAN AARON POLSTER
                                       )
      v.                               )               MAGISTRATE JUDGE
                                       )               THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )               ORDER
                                       )


       On November 27, 2019, the Nevada Commission on Postsecondary Education

(“Nevada”) filed a motion to lift stay. ECF Doc. 481. On or before December 9, 2019, the

receiver, Mark Dottore (“the receiver”) and Save the Arts Institute of Las Vegas Limited (“Save

the Arts”) must file a response to Nevada’s motion to lift stay. The responses must include an

explanation of the potential impact that lifting the stay would have on the parties’ impending

transaction to transfer AI Las Vegas. After considering the responses, the court will determine

whether a hearing is necessary on Nevada’s motion.

       IT IS SO ORDERED.

Dated: December 2, 2019
                                             s/Dan Aaron Polster
                                             United States District Judge


                                             Thomas M. Parker
                                             United States Magistrate Judge
